Citation Nr: 1819925	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to an initial compensable disability rating for a fracture of the right fourth and fifth metacarpals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 video conference hearing.  A transcript of that proceeding is associated with the claims file.

A claim for a total disability rating due to individual unemployability (TDIU) may be implied in an increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU is not reasonably raised by the record.  The evidence of record reflects that the Veteran has been working during the appeal period and does not otherwise suggest that he is unemployable due to his service-connection right hand fracture.  See, e.g., 2010 VA spine and joints examination reports (noting Veteran employed full-time as bank teller and that he had not lost any time from work during last twelve months); July 2012 VA primary care note (noting Veteran had not gone to work that day due to [non-service connected] abdominal and gastrointestinal symptoms); November 2012 VA nursing note (noting Veteran requested medical excuse for recent work absence because he was not feeling well due to [non-service connected] symptoms such as dry cough); December 2012 VA surgery telephone note (noting Veteran's sister stated that Veteran was working at that time).  The Veteran and his representative have made statements suggesting that the Veteran has had some degree of occupational and functional impairment due to his service-connected right hand condition.  See, e.g., August 2011 notice of disagreement / statement; 2016 Board hrg. tr.  However, they have not asserted that this condition has rendered the Veteran unemployable.  Nor does the medical evidence of record suggest this.  See, e.g., 2010 VA examination report ("VERY slight rotation of small finger under ring finger, but does not interfere w/ function of hand; slight depression of 4th metacarpal head as well, but this does not interfere w/ hand function.  Neither of these is a noticeable deformity (capitalization in original).")  In summary, the Board will not infer a TDIU claim under Rice at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claims on appeal has not been satisfied.  Therefore, a remand is necessary for further development.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting the following: 

a. name of the specific medical facility and treatment dates for the facility where he said he had back treatment towards the end of his active duty service in "Yuma;"  see 2016 Board hrg. tr.  The Board believes that he may have been referring to the Marine Corps Air Station Yuma, Arizona, but the Veteran or his representative should confirm that);

b. completed release forms identifying the name(s) of all private medical provider(s) of his service-connected right hand fracture and dates of treatment (See 2016 Board hrg. tr., Veteran's testimony that VA orthopedic provider referred him to private provider);

c. completed release forms identifying the name(s) of all private medical provider(s) of his low back condition and dates of treatment (See 2016 Board hrg. tr., referencing private "civilian" treatment for back pain  after service separation and before he began VA treatment in approximately fall 2011).

2. Obtain and associate with the claims file all outstanding service treatment records from the medical facility in Yuma where he contends he was treated for back complaints towards the end of his active duty service (which he should identify in as much detail as possible per Step 1 above).  Document all attempts to obtain these records, including any negative responses.

3. Obtain all identified private treatment records after obtaining the necessary releases per Step 1 above.  If any records are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records may be relevant to his appeal.  

4. Obtain and associate with the record all updated outpatient records from the VA Texas Valley Coastal Bend Health Care System and all associated outpatient clinics, including the McAllen CBOC, from January 2014 to the present.

5. Then, only after obtaining the above records, to the extent possible, proceed with the following instructions.


6. Schedule a VA spine examination.  The examiner should review the claims file (including this remand), note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions, with full supporting rationales: 

a. Is it at least as likely as not that the Veteran has a current diagnosis of a low back condition?  Please explain in detail why or why not with reference to the medical evidence of record, including specifically the February 2012 VA note stating that a referenced x-ray report indicates he "may have" some degeneration.

b. If the Veteran has a current diagnosis of a low back condition, is it at least as likely as not that the condition is related to service?  Please explain in detail why or why not as to each noted diagnosis, with express consideration of the Veteran's February 2005 service treatment records showing a diagnosis of low back muscle strain after a lifting incident. 

If any requested findings are not possible without resort to mere speculation, then the examiner must explain why. 

7. Schedule a VA examination to address the current nature, symptoms, and severity of his service-connected right finger fractures.  The examiner should opine as to which symptoms and functional impairments are due to the service-connected condition and which are not.  For example, the Veteran testified that he is having tendon and wrist issues.

8. After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



